        Case 18-18309-elf            Doc 15      Filed 01/16/19 Entered 01/17/19 01:06:33                          Desc Imaged
                                                Certificate of Notice Page 1 of 2
                                              United States Bankruptcy Court
                                            Eastern District of Pennsylvania
In re:                                                                                                     Case No. 18-18309-elf
Lisa R. Springs-Williams                                                                                   Chapter 13
         Debtor
                                                 CERTIFICATE OF NOTICE
District/off: 0313-2                  User: Stacey                       Page 1 of 1                          Date Rcvd: Jan 14, 2019
                                      Form ID: pdf900                    Total Noticed: 5


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Jan 16, 2019.
db             +Lisa R. Springs-Williams,   1820 W. Juniata Street,   Philadelphia, PA 19140-2931

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
smg             E-mail/Text: megan.harper@phila.gov Jan 15 2019 03:04:40      City of Philadelphia,
                 City of Philadelphia Law Dept.,   Tax Unit/Bankruptcy Dept,     1515 Arch Street 15th Floor,
                 Philadelphia, PA 19102-1595
smg             E-mail/Text: RVSVCBICNOTICE1@state.pa.us Jan 15 2019 03:04:31
                 Pennsylvania Department of Revenue,    Bankruptcy Division,    P.O. Box 280946,
                 Harrisburg, PA 17128-0946
smg            +E-mail/Text: usapae.bankruptcynotices@usdoj.gov Jan 15 2019 03:04:35       U.S. Attorney Office,
                 c/o Virginia Powel, Esq.,   Room 1250,    615 Chestnut Street,    Philadelphia, PA 19106-4404
cr             +E-mail/PDF: gecsedi@recoverycorp.com Jan 15 2019 03:59:17       Synchrony Bank,
                 c/o PRA Receivables Management, LLC,    PO Box 41021,   Norfolk, VA 23541-1021
                                                                                              TOTAL: 4

              ***** BYPASSED RECIPIENTS *****
NONE.                                                                                                               TOTAL: 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Jan 16, 2019                                            Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on January 14, 2019 at the address(es) listed below:
              BRAD J. SADEK   on behalf of Debtor Lisa R. Springs-Williams brad@sadeklaw.com,
               bradsadek@gmail.com
              United States Trustee   USTPRegion03.PH.ECF@usdoj.gov
              WILLIAM C. MILLER, Esq.   ecfemails@ph13trustee.com, philaecf@gmail.com
                                                                                            TOTAL: 3
Case 18-18309-elf       Doc 15    Filed 01/16/19 Entered 01/17/19 01:06:33              Desc Imaged
                                 Certificate of Notice Page 2 of 2


                             UNITED STATES BANKRUPTCY COURT
                             EASTERN DISTRICT OF PENNSYLVANIA

   IN RE:           LISA SPRINGS-WILLIAMS                       :       Chapter 13
                                                                :
                                  Debtor                        :       Bky. No. 18-18309 ELF
                                                                :

                                              ORDER

             AND NOW, upon review of the Defendants’ Motions for to Extend the Automatic Stay

   (“the Motion”) (Doc. # 9);

             AND, the Debtor’s prior case having been dismissed on September 29, 2017, more than

   one (1) year before the commencement of the present bankruptcy case;

             AND,ZKHUHDV no purpose can be served by the entry of an order extending the

   automatic stay inthat 362(c)(3) is inapplicable and the automatic stay is not scheduled to

   expire;

             It is therefore ORDERED that:

   1. The Motion is DENIED.

   2. The hearing SCHEDULED on January 15, 2019 is CANCELED.




   Date: January 14, 2019
                                           ERIC L. FRANK
                                           U.S. BANKRUPTCY JUDGE
